Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on January 13, 2020.

Claims 1-20 are pending.




Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically claim 17 is directed to “A machine- readable storage medium”, thereon for implementing and the broadest reasonable interpretation of the claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory A non-transitory machine-readable storage medium is recommended as an appropriate computer readable medium. Claims 17-20 will be allowable after overcoming 101 rejection. 


 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al (U.S. Pub.  No. 2013/0318035).

With respect to claims 1, 9 and 17, Swanson et al teaches 
receiving a first state update from a second computing device via a network connection (fig. 4, [0046] shared file stored on the network and which can be modified by any of the Users A-F. Each User A-F receives continuous updates of the document so they are aware in close to or at real-time of modifications and the current state of the document); 	
identifying, in a shared state file stored in a storage device coupled to the first computing device, a first portion of the shared state file allocated to the second 
and updating, based on the first state update, the first portion of the shared state file ([0003] Data communication over a data network often requires the updating of a file.  This may include updating a file between a client and server, for 
instance.  One method for doing so is to communicate the entire file between 
computers every time it is updated. The updates occur frequently. [0004] A large-scale collaboration event over a network, where multiple users are sharing and modifying a single file, may involve the updating and sharing of files.  In such a case, the communication of the entire file upon the file being updated can prove an inefficient use of system resources.  In a videoconference between many users, for example, many files may be resident on a server that are regularly updated, [0178] updates reflect changes to a relatively small portion of the image)

With respect to claims 2 and 18, Swanson et al teaches updating, by the first computing device, a second portion of the shared state file based on a second state 

With respect to claims 3 and 19, Swanson et al teaches remaining portion of the shared state file, not comprising the first portion of the shared state file and the second portion of the shared state file, is unlocked during the updating the first portion of the shared state file and the updating the second portion of the shared state file ([0002] to updating an electronic file).

With respect to claims 4 and 12-13, Swanson et al teaches first portion of the shared state file is bounded in size ([0083] size of the shared file (presumably it becomes larger when data is added and becomes smaller when data is deleted), shared file location (the shared file could be stored in a new location upon modification)).

With respect to claims 5 and 20, Swanson et al teaches updating the first portion of the shared state file is further based on an offset value of the second computing device, and wherein the offset value identifies the first portion by offsetting from a point of the shared state file ([0046] shared file stored on the network and which can be modified by any of the Users A-F. Each User A-F receives continuous updates of the 

With respect to claim 6, Swanson et al teaches first computing device and the second computing device are component devices of a distributed file system, and wherein the receiving the first state update from the second computing device is based on an event notification system of the distributed file system ([0046] shared file stored on the network and which can be modified by any of the Users A-F. Each User A-F receives continuous updates of the document so they are aware in close to or at real-time of modifications and the current state of the document).

With respect to claims 7 and 14, Swanson et al teaches a flat file or a key-value store ([0004] modifying a single file, may involve the updating and sharing of files).

With respect to claim 8, Swanson et al teaches facilitating, by the first computing device, communicating the first state update to a fourth computing device to update a shared state among the first computing device, the second computing device, and the fourth computing device ([0004]   modifying a single file, may involve the updating and sharing of files).

 With respect to claim 10, Swanson et al teaches state updating component is to communicate the first state update to the second computing device further for an identification, in the shared state file, of a first portion of the shared state file allocated to 

With respect to claim 11, Swanson et al teaches state updating component to update a shared state among the first computing device, the second computing device, and the third computing device, based on the second state update ([0004]   modifying a single file, may involve the updating and sharing of files).

With respect to claim 15, Swanson et al teaches notification receiver component to receive a notification that the second state update is available; and a state update requesting component to request, based on the notification, the communication of second state update by the second computing device, wherein the second state update is received based on the request ([0054] requests and notifications between clients and servers).

With respect to claim 16, Swanson et al teaches first computing device and the second computing device are component devices of a distributed file system, and wherein the notification is received based on an event notification system of the distributed file system ([0054] requests and notifications between clients and servers).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163